DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered. Claims 1-27 are pending, of which claims 2, 11-17, and 23-27 are withdrawn.
Claims 1, 3-10, and 18-22 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Regarding Applicant’s argument that Kostrzewski fails to teach at least the upper-body third support section as claimed in the amended claims (see pages 11-13 of Applicant’s Remarks), the Examiner respectfully disagrees.
As discussed in the updated rejection(s) below, Kostrzewski discloses an upper-body third support section (311, 312) extending in a converging manner from a first location (adjacent the lateral sides of the garment) to a second location (adjacent converging point 304a, see Fig. 2), the first location being farther from the bottom central location (rear bottom center portion of 302, see annotated Fig. 2) than the second location, the first location and the second location 

    PNG
    media_image1.png
    652
    761
    media_image1.png
    Greyscale

	Additionally, in regards to Applicant’s request for rejoinder of the withdrawn claims upon allowance of the elected claims (see page 14 of Applicant’s Remarks), the Examiner respectfully reminds Applicant that, in order to be proper for rejoinder, withdrawn claims should be amended during prosecution to require the limitations of an allowable claim. Furthermore, withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. Failure to amend the claims accordingly during prosecution may result in no rejoinder. See MPEP 821.04.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“an upper-body third support section extending in a converging manner from a first location to a second location” (claim 1)
“an upper-body second support section extending in a converging manner from a first location to a second location” (claim 18)
It is noted that while the drawings appear to show the claimed second/third support section (e.g., 23a, 23b in Fig. 9), the section does not actually extend in a converging manner, i.e., coming together and uniting. See related rejection under 35 USC 112 below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 3 is objected to because of the following informalities: “the width of the upper-body third support section” should read “a width of the upper-body third support section.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an upper-body first support section extending from a bottom central location in a converging manner toward an area above the bottom central location.” The limitation is indefinite, it is unclear what “a bottom central location” relates to in terms of the garment. Furthermore, “converging” has a common meaning of “tending or moving toward one point or one another; to come together” or “to come together and unite in a common interest or focus” (see definitions 1 and 2 of “converge” via Merriam-Webster.com), which implies a plurality of structures or portions (e.g., converging lines, converging rivers). However, only one section is recited in relation to the “converging manner”. It is unclear how the one comprising a first portion and a second potion each extending from a bottom central location of the upper-body piece and extending in a converging manner toward an area above the bottom central location.”
Claim 1 also recites the limitation “an upper-body second support section extending from an upper central location to an upper first side of the upper-body piece and extending from the upper central location to an upper second side of the upper-body piece,” which is indefinite for the same reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitation as follows: “an upper-body second support section extending from an upper central location of the upper-body piece to an upper first side of the upper-body piece and extending from the upper central location to an upper second side of the upper-body piece.”
Claim 1 further recites the limitation “an upper-body third support section extending in a converging manner from a first location to a second location,” which is indefinite for the same reason(s) discussed above. Furthermore, the Examiner notes that while the drawings appear to show the claimed third support section (e.g., 23a, 23b in Fig. 9), the section does not actually extend in a converging manner, i.e., coming together and uniting. As such, it is unclear what arrangement/structure Applicant actually intends to claim. For purposes of examination, the Examiner will interpret the limitation as follows: “an upper-body third support section comprising a first portion and a second portion extending towards each other from a respective first location to a respective second location.”
Similarly, claim 18 recites the limitation “an upper-body second support section extending in a converging manner from a first location to a second location, the first location being farther from a bottom central location than the second location,” which is indefinite for the comprising a first portion and a second portion extending towards each other from a respective first location to a respective second location, the first location being farther from a bottom central location of the upper-body piece than the second location.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 18, 20, and 21, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski (US Patent No. 8,533,864).
Regarding claim 1, Kostrzewski discloses clothing (110) for covering a body of a wearer (see at least Figs. 1-4 and column 1, line 18 – column 2, lines 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and

an upper-body first support section (313, 314) extending from a bottom central location (rear bottom center portion of 302, see annotated Fig. 2) in a converging manner toward an area (304a) above the bottom central location (see Fig. 2 and column 3, lines 35-41),
an upper-body second support section (309, 310) extending from an upper central location (556, 555) to an upper first side (557) of the upper-body piece and extending from the upper central location to an upper second side (558) of the upper-body piece (see Fig. 2 and column 3, lines 8-28), and
an upper-body third support section (311, 312) extending in a converging manner from a first location (adjacent 557, 558, respectively) to a second location (adjacent 304a), the first location being farther from the bottom central location than the second location (see Fig. 2), the first location and the second location being between an upper portion (see annotated Fig. 2) and a middle portion (131b, 132b) of the upper-body piece (see Fig. 2 and column 3, lines 28-33).

    PNG
    media_image1.png
    652
    761
    media_image1.png
    Greyscale

Regarding claim 5, Kostrzewski further discloses wherein the upper-body first support section (302, 303, 307, 308), the upper-body second support section (301, 315, 316), and the upper-body third support section (309, 310) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4).

Regarding claim 6, Kostrzewski further discloses wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) includes a taping medium (spandex strips as described in column 2, lines 9-20; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-

Regarding claim 10, Kostrzewski further discloses wherein the upper-body piece (130a, 130b) has the form of a T-shirt (see Figs. 1-4 and column 2, lines 1-9; note that Kostrzewski discloses wherein any sleeve length may be used).

Regarding claim 18, Kostrzewski discloses clothing (110) for covering a body of a wearer (see at least Figs. 1-4 and column 1, line 18 – column 2, lines 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and
an upper-body support unit (plurality of shirt strips shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) formed on the upper-body piece, wherein the upper-body support unit includes:
an upper-body first support section (309, 310) extending from an upper central location (556, 555) to an upper first side (557) of the upper-body piece and extending from the upper central location to an upper second side (558) of the upper-body piece (see Fig. 2 and column 3, lines 8-28), and
an upper-body second support section (311, 312) extending in a converging manner from a first location (adjacent 557, 558, respectively) to a second location (adjacent 304a), the first location being farther from a bottom central location (rear bottom central portion of 302, see annotated Fig. 2) than the second location (see Fig. 2), the first location and the second location 

Regarding claim 20, Kostrzewski further discloses wherein the upper-body first support section (301, 315, 316), and the upper-body second support section (309, 310) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4).

Regarding claim 21, Kostrzewski further discloses wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) includes a taping medium (spandex strips as described in column 2, lines 9-20; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-Webster.com) affixed to at least either a front side (130a) or a rear side (130b) of the upper-body piece (130a, 130b; see Figs. 1-4 and 9 and column 2, lines 9-20).

Claims 18 and 20, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornacchiari et al. (herein Cornacchiari)(US PG Pub 2013/0326785).
Regarding claim 18, Cornacchiari discloses clothing (1, see Figs. 1-2) for covering a body of a wearer (see at least Figs. 1-2 and paragraphs 0130-0135), the clothing comprising:
an upper-body piece (2) for covering at least a portion of an upper half of the body (see at least Figs. 1-2 and paragraphs 0130-0135); and

an upper-body first support section (22) extending from an upper central location to an upper first side of the upper-body piece (see annotated Fig. 2) and extending from the upper central location to an upper second side of the upper-body piece (see annotated Fig. 2), and
an upper-body second support section (25) extending in a converging manner from a first location to a second location (see annotated Fig. 2, see rejection under 35 USC 112 above regarding the phrase “converging manner”), the first location being farther from a bottom central location (see annotated Fig. 2) than the second location (see Fig. 2), the first location and the second location being between an upper portion and a middle portion of the upper-body piece (see annotated Fig. 2).

    PNG
    media_image2.png
    890
    909
    media_image2.png
    Greyscale


Regarding claim 20, Cornacchiari further discloses wherein the upper-body first support section (22), and the upper-body second support section (25) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 1 and 18 above, in view of Semba (US PG Pub 2009/0265828).
Regarding claim 3, Kostrzewski discloses the limitations of claim 1, as discussed above, but fails to specifically disclose wherein a width of the upper-body first support section, a width of the upper-body second support section, and a width of the upper-body third support section 
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be 20-40mm wide (i.e., not greater than 50mm), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 4, Kostrzewski discloses the limitations of claim 3, as discussed above, but fails to specifically disclose wherein the width of the upper-body first support section, the width of the upper-body second support section, and the width of the upper-body third support section are each in a range between 1 mm and 25 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.

Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be in a range between 1 mm and 25 mm (e.g., 20-25 mm as included by the range disclosed by Semba, which falls within the claimed range), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 19, Kostrzewski discloses the limitations of claim 18, as discussed above, but fails to specifically disclose wherein a width of the upper-body first support section and a width of the upper-body second support section are each not greater than 50 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be 20-40mm wide (i.e., not greater than 50mm), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claim 6, in view of Chapuis (US PG Pub 2011/0302686).
Regarding claim 7, Kostrzewski discloses the limitations of claim 6, as discussed above, but fails to disclose wherein the taping medium is an adhesive tape having a heat-activated adhesive.
However, Chapuis teaches an upper body support garment (2) having a textile base (10) and at least one support section (61, 62) formed from a taping medium (12), wherein the taping medium is an adhesive tape having a heat-activated adhesive. (see paragraphs 0039-0043 and 0101-0102), as doing so would impart additional desired qualities to the support sections, such as 
Therefore, based on Chapuis’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s taping medium to be an adhesive tape having a heat-activated adhesive, as doing so would impart additional desired qualities to the support sections, such as water imperviousness, enhanced structural support and yield strength, and/or heat protection.

Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski and Chapuis, as applied to claim 7 above, in view of Koshkaroff (US PG Pub 2016/0366963).
Regarding claim 8, Kostrzewski and Chapuis together teach the limitations of claim 7, as discussed above, and further teach wherein the adhesive tape (support tape of Kostrzewski, as modified by Chapuis above) is bonded to the rear side of the upper-body piece (130b of Kostrzewski) by heating (see Fig. 2 of Kostrzewski and paragraphs 0039-0043 and 0101-0102 of Chapuis) but fail to teach wherein the adhesive tape is further anchored to the upper-body piece by being sewn with thread.
However, Koshkaroff teaches an upper body garment (100) having panels (610, 620) that are joined together by an adhesive tape that is activated (i.e., bonded) by heating (at seams 420, see paragraph 0066 and 0079), and further sewn with thread (at 470; see Fig. 6 and paragraphs 0066 and 0079), to provide further reinforcement to the bonded seams (see paragraph 0079).
Therefore, based on Koshkaroff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified .

Claims 9 and 22, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 1 and 18 above, in view of Yamaguchi (US Patent No. 5,937,442).
Regarding claim 9, Kostrzewski discloses the limitations of claim 1, as discussed above, but fails to disclose wherein the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is preferable, because a relatively thin thickness of the garment can be obtained (see column 6, lines 43-51).
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Furthermore, such a modification would be nothing more than a simple substitution of one known garment construction method for another (see known garment construction methods disclosed by Yamaguchi above). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 22, Kostrzewski discloses the limitations of claim 18, as discussed above, but fails to disclose wherein the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is 
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s upper-body support unit to be formed integrally with material constituting the upper body piece (e.g., by knitting sections of different straining forces), as doing so would allow the garment to maintain a relatively thin thickness (e.g., for enhanced comfort, flexibility, and/or lightweightness). It is noted that forming the garment integrally would also reduce manufacturing steps and/or costs.
Furthermore, such a modification would be nothing more than a simple substitution of one known garment construction method for another (see known garment construction methods disclosed by Yamaguchi above). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Yoshihara (US Patent No. 4,698,847) teaches a garment having various body support sections along abdominal, chest, leg, and back portions of the garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732